Judgment was rendered in favor of defendant May 3rd, 1877. Notice of appeal was served and filed July 18th, 1877. The Clerk certifies * * * “ that a good and sufficient undertaking on appeal in due form of law has been executed, and is now on file in said action in my office.”
Respondent moved to dismisa the appeal.
By the Court ;
The record does not contain a copy of the undertaking on appeal, nor does the certificate of the Clerk, so far as it relates to the undertaking on appeal, conform to sec. 953 of the Code of Civil Procedure.
Appeal dismissed, without prejudice to-another-appeal.